Citation Nr: 1112193	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-27 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active service from January 1964 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  The Veteran's current back disability has not been shown by medical evidence to have been caused by any incident of service; arthritis was not manifested within the first postservice year.

2.  The Veteran's current peripheral neuropathy of the lower extremities has not been shown by medical evidence to have been caused by any incident of service.


CONCLUSIONS OF LAW

1.  Service connection for a back disability is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Service connection for peripheral neuropathy of the lower extremities is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in a June 2007 letter.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained medical opinions as to the etiology of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. at 53.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Back Disability

The Veteran, who was a Marine Corps pilot, contends that he injured his back during a training mission when he was involved in a mid-air collision that required him to eject from his aircraft.  He reports that he ejected in an inverted position and his back was three to four inches off the airplane seat when the ejection rocket fired.  The service treatment records note that he was seen in August 1967 following a mid-air collision with abrasions of his shoulders and neck as well as a right ankle fracture.  His back was noted to be within normal limits.  There are no complaints related to the Veteran's back in the service treatment records, and the service separation examination in November 1970 noted normal spine.

In March 1975, the Veteran was seen in a private emergency room after falling on his back.  He reported a three year history of mild chronic low back pain.  Lumbosacral strain was diagnosed.  An April 1975 neurological consultation noted the Veteran reported that he had been involved in an automobile accident three years earlier and had felt back pain at the time.  He had experienced mild right sciatica since the automobile accident, and then eight weeks earlier he had fallen on his back while playing tennis.  The examiner diagnosed L5 radiculopathy on the right secondary to high annulus fibrosus.  A December 1975 treatment record noted the Veteran reported back pain for many years with radiation of pain down the right leg.  Lumbar discogenic disease was diagnosed. 

In November 2001 the Veteran was seen with low back pain.  The physician noted the Veteran had experienced episodes of back pain six years earlier and four years earlier.  Eight weeks ago he had experienced severe lumbosacral pain while driving.  In December 2001, the Veteran reported a history of low back pain for the past 14 years.  Herniated nucleus pulposus was diagnosed in December 2001, and he underwent a decompressive laminectomy of L3, L4, L5 with discectomy, and L5-S1.  

The Veteran submitted a statement dated in March 2010 from his wife, who indicated that she had married him in 1962.  She reported that she recalled the Veteran complaining of back pain shortly after his mid-air collision in service, and that he had also complained of back pain in letters he sent her from Vietnam.  A statement from B.J., who identified himself as a former Marine colleague of the Veteran, reported that the Veteran had mentioned while they were both on duty in Vietnam that his back was stiff and sore, and that the Veteran attributed his back problem to his ejection following the mid-air collision.

A VA examination was conducted in June 2010.  The examiner reviewed the claims folder in conjunction with the examination.  The Veteran reported that he injured his back in the mid-air collision/ejection incident during service.  The examiner diagnosed degenerative changes of the thoracic and lumbar spine, and intervertebral disc syndrome of the right sciatic nerve status post lumbar laminectomies L3-L5, discectomy L5-S1, with residual scar.  After summarizing the medical evidence of record, the VA examiner stated that it was her opinion that "it is less likely as not that patient's current back condition is caused by or a result of ejection from a plane in August 1967."  The examiner noted that the contemporaneous medical findings described a normal back examination; that the first medical documentation of back pain was in 1975 when the Veteran reported a three year history of pain following an automobile accident; and that in 2001 the Veteran reported onset of back pain 14 years earlier.  

The preponderance of the medical evidence of record is against a finding that the Veteran's back disability had its onset during active service or is related to any in-service disease or injury.  As noted above, the service treatment records do not document any back complaints and an examination of the back at the time of the in-service accident was normal.  The earliest indication of back problems in the record comes in 1975 and follows the Veteran's own report of back injuries postservice in an automobile accident and a fall while playing tennis.  The only medical evidence of record that offers an opinion as to the etiology of the Veteran's back disability, the June 2010 VA examination report, is against his claim.  Service connection for arthritis on the basis that it was manifested during the first postservice year is also not established, as the first diagnosis of degenerative disease in the record comes many years after separation from service. 

The Veteran has asserted in correspondence that his current back condition was caused by an injury sustained during service, specifically in the August 1967 incident.  Although lay testimony can be competent to describe symptoms and generally observable conditions, it generally is not competent to establish a medical diagnosis or medical etiology.  Further, competent testimony can be rejected only if found to be mistaken or otherwise deemed not credible.  See Jandreau, 492 F.3d at 1376.  

The Board has given due consideration to the Veteran's lay statements as to onset and causation of his back disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As a layman, the Veteran is competent to testify concerning having experienced symptoms, because pain is capable of lay observation.  His wife and his former Marine Corps comrade are also competent to report that he complained of back pain during service.  However, the objective record establishes that the Veteran did not report back symptoms at the time of the August 1967 incident or at any time during his remaining three years of service.  Nor did his initial claim for service connection, filed at the time of his separation from service (and adjudicated in a January 1971 rating decision), include a claim for service connection for a back disability.  The Board finds the March 1975 and April 1975 treatment records to be significant because they include the Veteran's own report that he began having back problems following a car accident three years earlier (i.e., in approximately 1972) and that the pain was worsened after a recent fall.  Additionally, in 2001 the Veteran reported his back pain had been present for 14 years, with no mention of an inservice injury.  The Veteran's current lay statements that he believes he has a current back disorder which resulted from his service are not credible, since history previously provided by the Veteran contradicts statements made after he submitted this claim.

The June 2010 VA examiner provided a definitive opinion that the Veteran's current back disability was not related to active service, noting that his first back complaints referred to a postservice automobile accident and fall.  As the examiner provided rationale and cited to specific evidence in the file as support for her opinion, it is found to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Peripheral Neuropathy, Lower Extremities

The Veteran contends that he has peripheral neuropathy of the lower extremities which he associates with his period of active service.  

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases include acute and subacute peripheral neuropathy, which is defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e), including Note 2; 75 Fed. Reg. 53202 - 53216 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for chronic peripheral nervous system disorders.  See 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010); 75 Fed. Reg. 81,332 (December 27, 2010).  

Notwithstanding the foregoing discussion regarding presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which develops years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.  

The service treatment records do not include any complaints or findings of peripheral neuropathy.  An April 1975 neurological consultation noted the Veteran had experienced mild right sciatica since an automobile accident three years earlier.  The examiner diagnosed L5 radiculopathy on the right secondary to high annulus fibrosus.  A December 1975 treatment record noted the Veteran reported back pain for many years with radiation of pain down the right leg.  Lumbar discogenic disease was diagnosed. 

In March 1988, the Veteran reported that over the past several years he had noted a gradual progressive loss of sensation in his hands and feet.  He stated that as far back as when he was a pilot in the Marines his legs would go numb.  He noted a history of back pain in 1974 after falling playing tennis.  The examiner diagnosed peripheral neuropathy.  In December 2001, the Veteran was noted to have a history of pernicious anemia with neuropathy since 1987.

On VA examination in June 2010, the Veteran reported that his peripheral neuropathy had been present for 20 to 25 years.  The examiner diagnosed bilateral peripheral neuropathy.  She indicated that this involved no specific nerve and that the etiology was most likely due to both pernicious anemia and intervertebral disc syndrome of the sciatic nerve.

It is unclear from the record whether the Veteran's service as a Marine Corps pilot during the Vietnam campaign actually entailed his being on the ground in Vietnam such as would entitle him to the presumptions regarding exposure to herbicides.  However, even assuming that he does have the requisite service, he would not be entitled to service connection on that basis.  The Veteran currently has peripheral neuropathy of the lower extremities that has been present for more than 20 years.  The VA examiner in June 2010 attributed the current peripheral neuropathy to pernicious anemia and intervertebral disc syndrome.  These descriptions of the disability and its onset clearly do not comport with the definition of acute and subacute peripheral neuropathy contained in Note 2 of 38 C.F.R. § 3.309(e) which defines acute and subacute peripheral neuropathy as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of onset.  Hence, the Board finds that the Veteran has not been diagnosed with "acute or subacute peripheral neuropathy" that may be presumed to be due to exposure to Agent Orange and service connection for the Veteran's disability may not be granted under that theory of entitlement.  

The Board further finds that service connection may not be awarded for peripheral neuropathy on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § 3.309(a) or on the basis of continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) because the most probative evidence shows that the disease was not manifest to a compensable degree within one year of the Veteran's discharge from service and continuity of symptomatology has not been sufficiently demonstrated.  

The preponderance of the medical evidence of record is against a finding that the Veteran's peripheral neuropathy of the lower extremities had its onset during active service or is related to any in-service disease or injury.  As noted above, the service treatment records do not document any complaints of peripheral neuropathy, and the earliest indication of relevant problems in the record comes in 1975 and follows the Veteran's own report of back injuries postservice in an automobile accident and a fall while playing tennis.  No medical opinion of record has attributed the current peripheral neuropathy to any incident of service.

The Veteran has asserted in correspondence that his current peripheral neuropathy began during service.  Although lay testimony can be competent to describe symptoms and generally observable conditions, it generally is not competent to establish a medical diagnosis or medical etiology.  Further, competent testimony can be rejected only if found to be mistaken or otherwise deemed not credible.  See Jandreau, 492 F.3d at 1376.  

The Board has given due consideration to the Veteran's lay statements as to onset and causation of his peripheral neuropathy.  Davidson, 581 F.3d at 1313.  As a layman, the Veteran is competent to testify concerning having experienced symptoms, because pain is capable of lay observation.  However, the objective record establishes that the Veteran did not report symptoms of peripheral neuropathy at any time during his years of service.  Nor did his initial claim for service connection, filed at the time of his separation from service (and adjudicated in a January 1971 rating decision), include a claim for service connection for peripheral neuropathy.  The Board finds the March 1975 and April 1975 treatment records to be significant because they include the Veteran's own report that he began having relevant symptoms following a car accident three years earlier (i.e., in approximately 1972) and that they worsened after a recent fall.  The Veteran's current lay statements that he has experienced peripheral neuropathy symptoms since his period of service are not credible, since history previously provided by the Veteran contradicts statements made after he submitted this claim.

For the reasons and bases provided above, the evidence in this case preponderates against the claims  for service connection for s back disability and peripheral neuropathy of the lower extremities.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a back disability is denied.

Service connection for peripheral neuropathy of the lower extremities is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


